                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                              CRIMINAL ACTION

VERSUS                                                                18-21-SDD-RLB

TRAVIS R. JAMES, ET AL.

                                             RULING

        This matter is before the Court on the Motion to Suppress Search of Premises and

Property filed by Defendant Travis R. James (“Travis James”).1 The Government has filed

a Response2 to this motion. For the following reasons, Travis James’ Motion is DENIED.

I.      BACKGROUND

        This criminal action arises out of an Indictment charging fifteen Defendants in a

drug conspiracy to distribute and to possess with the intent to distribute illegal narcotics

between around January 2015 and continuing until around January 2018 in the Middle

District of Louisiana and elsewhere.3 During the investigation that led to the instant

Indictment, the Drug Enforcement Administration (DEA) applied to the Middle District of

Louisiana for search warrants pertaining to six different locations associated with the

Defendant:

        1) 17066 Barque Drive, Prairieville, Louisiana 707694

        2) 9242 Barringer Foreman Road, Units 68 & 71, Baton Rouge, Louisiana 708175



1
  Rec. Doc. No. 190.
2
  Rec. Doc. No. 205.
3
  Rec. Doc. No. 1. See Superseding Indictment, Rec. Doc. No. 334.
4
  Rec. Doc. No. 205-1.
5
  Rec. Doc. No. 205-2.
51105
                                                                                 Page 1 of 16
        3) 13151 Woodridge Avenue, Baton Rouge, Louisiana 708096

        4) 16633 Highland Club Avenue, Baton Rouge, Louisiana 708177

        5) 222 Emerald Road, Baton Rouge, Louisiana 708108

        6) Chase Bank Safety Deposit Box in the name of Travis James, 6556 Siegen

            Lane, Baton Rouge, Louisiana 70809.9

        The applications were supported by an affidavit by Charles Scott Courrege, a Task

Force Officer in the Baton Rouge District Office of the DEA.10 Magistrate Judge Erin

Wilder-Doomes issued all six warrants on June 12, 2017, and the warrants were executed

the next day. The resulting searches turned up evidence that formed, in part, the basis of

the instant Indictment. It is that evidence that Travis James now seeks to suppress.

        Travis James contends that the affidavit submitted in support of the search warrant

applications was “bare bones”11 and offered “absolutely no tangible evidence of a crime,

actual controlled substance, verified or true personal knowledge of [the] Affiant.”12 The

“mere speculation, conjecture, contrived opinion, and suspicion”13 contained in the

affidavit could not possibly have provided sufficient information for the issuing judge to

make a determination of probable cause, he argues.

        The Government opposes the Motion to Suppress, arguing that far from being

“bare bones,” the affidavit in support of the search warrant applications was “sixty-two

pages long and based on a long-term Drug Enforcement Administration (DEA)


6
  Rec. Doc. No. 205-3.
7
  Rec. Doc. No. 205-4.
8
  Rec. Doc. No. 205-5.
9
  Rec. Doc. No. 205-6.
10
   Rec. Doc. No. 205-7.
11
   Rec. Doc. No. 190-1, p. 2.
12
   Id.
13
   Id.
51105
                                                                                Page 2 of 16
investigation of the defendant, [involving] wire and electronic surveillance of the defendant

along with covert surveillance by DEA agents as well as other investigative techniques.”14

In short, the Government claims, “the affidavit provided extensive probable cause to

support the issuance of each warrant.”15

        Additionally, the Government questions Travis James’ standing to contest the

validity of the searches at 13151 Woodridge Avenue and 222 Emerald Road, since James

does not have “a possessory interest” in those properties and, as such, “would have to

assert standing as a guest in the residence.”16 Per the Government, James would be

hard-pressed to assert standing as a guest because he was not present at either of the

two properties at the time of the search.

II.     LAW

        A. Motions to Suppress and the Warrant Requirement

        Generally, “[t]he proponent of a motion to suppress has the burden of proving, by

a preponderance of the evidence, that the evidence in question was obtained in violation

of his Fourth Amendment rights.”17 Jurisprudence from the Supreme Court and the United

States Court of Appeals is “clear and unequivocal: the Fourth Amendment requires that

no warrant issue but upon probable cause, as determined by a neutral and detached

magistrate.”18 As a general matter, “[p]robable cause exists when there are reasonably

trustworthy facts which, given the totality of the circumstances, are sufficient to lead a


14
   Rec. Doc. No. 205, p. 1.
15
   Rec. Doc. No. 205, p. 2.
16
   Rec. Doc. No. 205, p. 3.
17
   United States v. Kelley, 981 F.2d 1464, 1467 (5th Cir. 1993)(quoting United States v. Smith, 978 F.2d
171, 176 (5th Cir. 1992)).
18
   Crane v. Texas, 759 F.2d 412, 426 (5th Cir. 1985) (citing, e.g., United States v. United States Dist. Court
for the Eastern Dist. Of Mich., 407 U.S. 297, 316-18, 92 S.Ct. 2125 at 2136-37 (1972); Chimel v. California,
395 U.S. 752, 761, 89 S.Ct. 2034, 2039 (1969)).
51105
                                                                                                 Page 3 of 16
prudent person to believe that the items sought constitute fruits, instrumentalities, or

evidence of a crime.”19 “Assuming no problems exist with respect to time,” an affidavit

meets the bare minimum if it evidences a reasonable link between (1) the relevant criminal

activity, (2) the things to be seized, and (3) the place to be searched.20 A court must apply

the Fourth Amendment's requirement of probable cause “not according to a fixed and

rigid formula, but rather in the light of the totality of the circumstances made known to the

magistrate.”21 A magistrate's determination of probable cause “should be paid great

deference by reviewing courts.”22

        Courts employ a two-step process to evaluate a defendant’s motion to suppress

when a search warrant is involved. First, the court must determine whether the Leon good

faith exception to the exclusionary rule applies.23 The Leon good faith exception provides

that evidence is admissible when it is obtained by law enforcement officials acting in

objectively reasonable good faith reliance upon a search warrant, even if the affidavit on

which the warrant was based was insufficient to establish probable cause.24 Due to the

“strong preference for warrants,”25 the issuance of a warrant by a magistrate “normally

suffices to establish good faith on the part of law enforcement officers who conduct a

search pursuant to the warrant.”26 However, an officer will not be able to claim objective

good faith when, among other reasons: (1) the issuing magistrate was misled by


19
   Kohler v. Englade, 470 F.3d 1104, 1109 (5th Cir. 2006).
20
   Wayne R. LaFave, Search & Seizure, § 3.7(d) (5th ed. 2012-2015).
21
   Massachusetts v. Upton, 466 U.S. 727, 728, 104 S. Ct. 2085 (1984).
22
   Gates, 462 U.S. at 236 (internal quotations omitted) (citing Spinelli v. United States, 393 U.S. 410, 419
(1969)).
23
   United States v. Cherna, 184 F.3d 403, 407 (5th Cir. 1999) (citing United States v. Leon, 468 U.S. 897
(1984)).
24
   See 468 U.S. at 922–23; United States v. Craig, 861 F.2d 818, 821 (5th Cir. 1988).
25
   Leon, 468 U.S. at 914, 922.
26
   Craig at 822.
51105
                                                                                                Page 4 of 16
information in an affidavit that the affiant knew was false or would have known was false

except for his reckless disregard of the truth, or (2) an officer relied on a warrant based

on an affidavit so lacking in indicia of probable cause as to render belief in its existence

entirely unreasonable.27

        If the good faith exception does not apply, then the court proceeds to the second

step in the analysis and determines whether the warrant was supported by probable

cause.28 If the good faith exception applies, however, the Court need not evaluate

probable cause.29 Here, the Court finds that the good faith exception applies and that,

alternatively, the search warrant affidavit was sufficient to establish probable cause as to

17066 Barque Drive, 9242 Barringer Foreman Road Units 68 & 72, 16633 Highland Club

Road, and the Chase Bank Safety Deposit Bank. Therefore, the Motion to Suppress is

denied as to those locations. Likewise, the Court finds that the Motion to Suppress should

be denied with respect to 13151 Woodridge Avenue and 222 Emerald Road, since Travis

James has not demonstrated that he has standing to contest the searches of those

locations.

        B. Standing

        The Supreme Court has held that Fourth Amendment rights are violated only when

the challenged conduct invades one's legitimate expectation of privacy, not that of a third

party.30 Further, the Fourth Amendment does not protect merely subjective expectations

of privacy, only those “expectation[s] that society is prepared to recognize as



27
   United States v. Rojas-Alvarez, 451 F.3d 320, 330 (5th Cir. 2006).
28
   United States v. Froman, 355 F.3d 882, 888 (5th Cir. 2004).
29
   Id.
30
   United States v. Payner, 447 U.S. 727, 731 (1980).
51105
                                                                                 Page 5 of 16
‘reasonable.’“31 “A defendant who fails to demonstrate a sufficiently close connection to

the relevant places or objects will not have standing to a claim that they were illegally

searched or seized.”32

III.    ANALYSIS

        The Defendant does not directly address the good-faith exception to the warrant

requirement in his Motion to Suppress.33 His assertion that the affidavit in support of the

warrant applications was “bare bones” is perhaps an implied argument against the

application of the good faith exception. However, the Court finds that the affidavit in

question simply is not bare bones, nor does it resemble affidavits that courts have, in

other cases, found to be bare bones.

        The affidavit at issue in United States v. Brown34 was a “brief, one-page”35

document that “did not provide any details about the investigation” of the individual whose

residence was to be searched. Further, the affidavit “provided no information linking the

drug-trafficking investigation to [his] residence.”36 In fact, the Fifth Circuit found that the

affidavit “did not present any evidence, either direct or inferential, linking the investigation

to [the defendant’s] home.”37 The affiant in Brown concluded his warrant application with

the conclusory statement that “it is also believed that additional narcotics and

paraphernalia are located at [the defendant’s] residence.”38



31
   Katz v. United States, 389 U.S. 347, 361 (1967).
32
   United States v. Thompson, No. CR 14-153, 2016 WL 3476714, at *5 (E.D. La. June 27, 2016)(citing
United States v. Lewis, 40 F.3d at 1333 (1st Cir. 1994)).
33
   Rec. Doc. No. 190-1.
34
   567 Fed.Appx. 272 (5th Cir. 2014),
35
   Id. at 280.
36
   Id. at 281.
37
   Id.
38
   Id.
51105
                                                                                       Page 6 of 16
        By contrast, the affidavit in support of the warrant applications in this case includes

sixty-two pages of investigative history derived from wiretapped communications,

physical surveillance, subpoenas, and other techniques. The affidavit sets forth in detail

the procedures used in establishing not only Defendant’s possible criminal activity in

connection with the locations, but also the likelihood that those locations contained the

articles sought. Thus, the Court concludes that the Leon good faith exception applies

because the affidavit gave the law enforcement officers who executed the warrants no

reason to suspect that it was facially deficient, false, reckless, or otherwise lacking in

indicia of probable case. Having found that the good faith exception applies, the Court will

nevertheless proceed to address the sufficiency of the probable cause as to each warrant

application separately.

        A. 17066 Barque Drive, Prairieville, Louisiana39

        The affidavit in support of the warrant application for 17066 Barque Drive states

that the DEA had identified that address as “the primary ‘stash’ house utilized by the

JAMES DTO.”40 Based on intercepted communications, physical surveillance, and

location data from Target Telephone 4, the DEA had learned that Travis James owned

the residence and “regularly spen[t] overnight hours there.”41 The affiant also stated that

Travis James had, on two occasions, purchased cocaine and then “proceeded to the

residence and both counted money and cooked powder cocaine into crack cocaine.”42




39
   Rec. Doc. No. 205-1.
40
   Rec. Doc. No. 205-7, p. 10, ¶ 27.
41
   Rec. Doc. No. 205-7, p. 11.
42
   Rec. Doc. No. 205-7, p. 11.
51105
                                                                                   Page 7 of 16
The affiant’s belief that “there is evidence of criminal activity located at this residence”43

is further supported by the following:

               Intercepted telephone conversations between Travis James and Joshua

                Mansion on May 8, 2017, which, when cross-referenced with telephone

                location data for James’ phone, indicated that Travis James was cooking

                cocaine at 17066 Barque Drive on that day;44

               Physical surveillance indicating that on May 21, 2017, Travis James picked

                up several co-defendants in possession of a large amount of cocaine from

                the Greyhound bus station in Baton Rouge and then proceeded to 17066

                Barque Drive, where, the affiant concluded “Travis James stores cocaine”;45

               Later that same day, physical surveillance and intercepted telephone

                communications indicating that someone called Travis James and

                requested various quantities of “hard” and “soft.” Travis James advised the

                caller to meet him at Wal-Mart; thereafter, a man believed to be Travis

                James left 17066 Barque Drive and drove to Wal-Mart;46

               Intercepted telephone communications on June 4, 2017, showing that while

                located at 17066 Barque Drive, Travis James discussed the presence of a

                scale, Ziploc bags, and money at that location;47




43
   Rec. Doc. No. 205-7, p. 27, ¶ 85.
44
   Rec. Doc. No. 205-7, pp. 11-13.
45
   Rec. Doc. No. 205-7, p. 19.
46
   Rec. Doc. No. 205-7, pp. 19-20.
47
   Rec. Doc. No. 205-7, p. 20.
51105
                                                                                  Page 8 of 16
               On June 7, 2017, while telephone location data indicated that Travis James

                was at 17066 Barque Drive, James told someone in the course of a phone

                call that he was at “the bank. ”48

        Overall, the attestations of the affiant demonstrated a nexus between 17066

Barque Drive and the suspected drug trafficking activity. Per the affiant, multiple

investigative techniques had established a connection between the activities of the James

DTO and the location to be searched. Presented with the above facts, a reasonable

person would find probable cause to believe that the Defendant was storing drugs, drug

cooking supplies, and money in this location.

        In United States v. Rojas-Alvarez,49 the Fifth Circuit affirmed the denial of a motion

to suppress under similar facts. There, the defendant called for the suppression of

evidence obtained during a search of a residence where the affidavit in support of the

warrant application described certain intercepted phone conversations where the

defendant discussed his need to obtain more heroin to fill an order and physical

surveillance showing that the defendant “traveled directly from his home to the [residence

to be searched] and then to the prearranged location of [a drug buy]”.50 The search was

valid, the Fifth Circuit found, because “the affidavit sets out a sufficient basis to find

probable cause that drugs or evidence of drug trafficking were located at [the residence

to be searched].”51 Likewise here, the affidavit went beyond merely conclusory or

generalized assertions; it provided specific reasons to believe that evidence of drug



48
   Rec. Doc. No. 205-7, p. 21.
49
   451 F.3d 320 (5th Cir. 2006).
50
   Id. at 330.
51
   Id. at 331.
51105
                                                                                   Page 9 of 16
trafficking activity would be found at 17066 Barque Drive. The Motion to Suppress as to

this address is therefore DENIED.

        B. 9242 Barringer Foreman Road, Units 68 and 7152

        This is the address for a StorSafe self-storage facility that the Government

contends was the location of drug trafficking activities by the James DTO. In the DEA’s

application for a warrant to search these storage units, which were registered to Travis

James and Belinda Carter, a girlfriend of Travis James, the Task Force Officer

expressed his belief that the units were used “to conduct cocaine transactions” and to

store “sums of currency and cocaine inside of vehicles that are stored at the facility.”53

That belief was based on the following:

               Photographs from Travis James’ Instagram account, showing him posed

                in front of and inside a storage facility “in possession of large amounts

                of U.S. Currency,”54 as well as photographs depicting “two Mercedes

                Benz vehicles in front of the open door of unit 68”;55 when agents cross-

                referenced the photographs with Units 68 and 71 at StorSafe, they

                concluded that those units were the storage units depicted in the

                Instagram photographs.

               On April 28, 2017, agents conducting physical surveillance at the

                storage facility observed Travis James and co-defendant Henry Hayes

                engaged in “contact at the window of [a] vehicle consistent with a hand-



52
   Rec. Doc. No. 205-2.
53
   Rec. Doc. No. 205-7, p. 28, ¶ 89.
54
   Rec. Doc. No. 205-7, p. 27.
55
   Rec. Doc. No. 205-7, p. 27.
51105
                                                                                 Page 10 of 16
                to-hand drug transaction in that something was exchanged between the

                two subjects.”56 Based on that observation and subsequent intercepted

                communications from that same day where Hayes discussed the color

                of the new supply of cocaine, the affiant concluded that “Hayes was

                likely re-supplied with cocaine during the meeting with Travis James”57

                at the storage unit.

               On May 9, 2017, after members of the James DTO were intercepted

                discussing a potential sale of cocaine to a group of “Mexicans,” agents

                conducting physical surveillance at the storage unit observed Travis

                James and “a Hispanic male” rendezvousing at Unit 71. James called

                his co-defendant D’Mari Harding and told him to “bring that bag of

                money” to “the storage.”58 Then, agents observed the Hispanic male

                “carrying the brown bag that had been delivered by Harding.”59 Later

                that day, a call from Travis James to co-defendant Yascia LaFrance was

                intercepted, wherein James described how he had purchased cocaine

                from “the Mexicans” and was going to “get in the kitchen” to “cook it.”60

               Intercepted communications from May 23, 2017, wherein Travis James

                expressed concern about the broken and partially open door on Unit 68,

                discussing the need to move the Oldsmobile Cutlass stored there to




56
   Rec. Doc. No. 205-7, p. 29.
57
   Id., ¶ 93.
58
   Rec. Doc. No. 205-7, p. 31.
59
   Rec. Doc. No. 205-7, p. 31.
60
   Rec. Doc. No. 205-7, p. 32.
51105
                                                                                 Page 11 of 16
                another unit because “I got all that money in that mother fucker man . .

                .”61

               Physical surveillance on June 2, 2017, where agents observed Travis

                James, Troy James, and a subject believed to be co-defendant Joshua

                Mansion moving vehicles around at the storage unit, specifically moving

                an “unidentified object” from Unit 68 to Unit 71. The movements led the

                affiant to conclude that Travis James had “removed money from the

                trunk of the vehicle and returned it to the unit.”62

               An intercepted call from co-defendant Henry Hayes to Travis James

                where they discussed “brown” and agreed to meet “by the spot, by the

                storage”; subsequently, agents conducting physical surveillance saw

                Troy James and Hayes enter Units 68 and 71. Hayes exited the unit

                “carrying a plastic bag.” On that basis, the affiant concluded that

                because the men were “not observed carrying anything into the storage

                units . . . the cocaine that Hayes left with was located in the units before

                either subject arrived.”63

        The above facts present a compelling nexus between the StorSafe storage units

and the instrumentalities and fruits of criminal activity. Multiple investigative modalities

resulted in the above facts, which, this Court finds, would lead a reasonable person to

believe that the Defendant was storing money and drugs in the storage units.




61
   Rec. Doc. No. 205-7, p. 33.
62
   Rec. Doc. No. 205-7, p. 34.
63
   Rec. Doc. No. 205-7, p. 35.
51105
                                                                                   Page 12 of 16
        C. 16633 Highland Club Avenue, Baton Rouge, Louisiana

        The affidavit in support of the warrant application for this address indicates that

Belinda Carter, the “long-time girlfriend”64 of Travis James, resided there. The home

was owned by Travis James, who purchased it in 2016. Per the affiant, telephone

location data for Travis James’ telephone indicated that James was present at the

residence “nearly every day, and sometimes for the entire overnight period.”65

        It was the contention of the affiant that “there is evidence of criminal activity

located at this residence, specifically documents and other items evidencing the

crimes of Money Laundering and Conspiracy to Distribute Controlled Dangerous

Substances.”66 That supposition was based on intercepted telephone communications

between Carter and Travis James where the couple discussed various bank accounts,

credit or debit cards, and car payments. Because the address on Carter’s driver’s

license was 16633 Highland Club Avenue, and because Travis James provided the

same address in his previous dealings with Telco Federal Credit Union,67 the affiant

believed that “correspondence from banks . . . would likely be sent to 16633 Highland

Club Avenue.”68 Further, the affiant concluded that the money in these accounts was

“derived from drug proceeds,”69 because Carter had “very little reported income

herself.” Further, the affiant stated that, based on the contents of intercepted

telephone communications, Carter had “knowledge of Travis James’ drug trafficking”



64
   Rec. Doc. No. 205-7, p. 44.
65
   Rec. Doc. No. 205-7, p. 47.
66
   Rec. Doc. No. 205-7, p. 50.
67
   Rec. Doc. No. 205-7, p. 44.
68
   Id. at p. 49.
69
   Rec. Doc. No. 205-7, p. 49.
51105
                                                                                  Page 13 of 16
and was “engaged in concealing the source of assets” by “placing vehicles in her

name” and “paying bills out of accounts in her name.”70 The above facts made it

sufficiently probable that evidence of criminal activity would be found at Belinda

Carter’s residence.

        D. Safety Deposit Box at Chase Bank

        The affidavit in support of the warrant application for Travis James’ safety

deposit box at Chase Bank detailed the following:

               In a May 13, 2017 phone call with Belinda Carter, Travis James told her,

                “say something happen to me bruh I got that safety deposit box with 200

                grand . . . That shit for y’all . . . when you thinking the feds gonna get me

                . . .”71

               In another call later that same day, Travis James elaborated that “I got

                money in the safety deposit box . . . if them bitches come get me, you

                rush and take that money out the bank, the safety deposit box . . .”72

               Because James said that he was “at Chase”73 while discussing the

                safety deposit box with Yascia LaFrance on May 11, 2017, the affiant

                concluded that the safety deposit box was located at Chase Bank. A

                subpoena was issued to Chase Bank, which confirmed that Travis

                James had an account and a safety deposit box at the Chase branch

                located at 6556 Siegen Lane, Baton Rouge, Louisiana 70809.74


70
   Rec. Doc. No. 205-7, p. 45.
71
   Rec. Doc. No. 205-7, p. 56.
72
   Rec. Doc. No. 205-7, p. 57.
73
   Rec. Doc. No. 205-7, p. 60.
74
   Rec. Doc. No. 205-7, p. 60.
51105
                                                                                    Page 14 of 16
        Based on the above, the affiant concluded that “there is evidence of criminal

activity located at in the box [sic], specifically U.S. currency, which is evidencing the

crimes of money laundering and conspiracy to distribute controlled dangerous

substances.”75 The Court finds that Travis James’ own intercepted statements

illustrate the nexus between the safety deposit box and his alleged drug trafficking

activities, since James explicitly told Belinda Carter that it contained money for her to

use if the “feds” came to get him. That conversation, along with the other information

about Travis James’ banking and cash flow habits outlined by the affiant with respect

to the application to search Carter’s residence, evidenced a reasonable link between

the alleged criminal activity and the location to be searched.

        E. 13151 Woodridge Avenue, Baton Rouge, Louisiana, 70817 and 222

            Emerald Road, Baton Rouge, Louisiana, 70810

        The Government argues that Defendant lacks standing to challenge the search

of these two locations because they belong to his co-defendants, not him, and he was

not present at the time of the searches.76 Courts in the Fifth Circuit use a two-pronged

test to determine whether a defendant has standing to challenge a search or seizure:

(1) “whether the defendant can establish an actual, subjective expectation of privacy

with respect to the place being searched or items being seized,” and (2) “whether that

expectation of privacy is one which society would recognize as objectively

reasonable.”77 To be “reasonable,” the expectation of privacy must have a basis



75
   Id.
76
   Rec. Doc. No. 205, p. 3.
77
   United States v. Wise, 877 F.3d 209, 218 (5th Cir. 2017) (citing United States v. Riazco, 91 F.3d 752,
754 (5th Cir. 1996)).
51105
                                                                                           Page 15 of 16
outside of the Fourth Amendment, either by reference to concepts of real or personal

property law or to understandings that are recognized and permitted by society.78

        In some circumstances, a person may have a legitimate expectation of privacy

inside a home that he does not own.79 However, “one who is merely present with the

consent of the householder” does not.80 The party making a Fourth Amendment

challenge has the burden of establishing standing.81 Travis James’ Motion does not

address standing or provide any facts or argument to establish his standing with

respect to these two residences. James does not controvert the Government’s

assertions that he had no possessory interest in these residences and that he was not

present at the time of the search. Therefore, the Motion to Suppress is denied as to

13151 Woodridge Avenue and 222 Emerald Road because Defendant has not

demonstrated that he has standing to challenge those searches.

IV.     CONCLUSION

        For the reasons set forth above, the Motion to Suppress82 is hereby DENIED.

        IT IS SO ORDERED.

        Baton Rouge, Louisiana this 28th day of May, 2019.


                                                  S
                                                 ________________________________
                                                 SHELLY D. DICK
                                                 CHIEF DISTRICT JUDGE
                                                 MIDDLE DISTRICT OF LOUISIANA


78
   Minnesota v. Carter, 525 U.S. 83, 88, 119 S.Ct. 469, 142 L.Ed.2d 373 (1998).
79
   See Minnesota v. Olson, 495 U.S. 91, 96-100, 110 S.Ct. 1684, 109 L.Ed.2d 85 (1990).
80
   Carter, 525 U.S. at 90, 119 S.Ct. 469 (individuals present in a home for the purpose of packaging cocaine
had no reasonable expectation of privacy and were “essentially present for a business transaction and were
only in the home for a matter of hours”).
81
   See United States v. Hernandez, 647 F.3d 216, 219 (5th Cir. 2011).
82
   Rec. Doc. No. 190.
51105
                                                                                              Page 16 of 16
